Citation Nr: 0104442	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  98-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in April 1998 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By a decision of October 14, 1999, the Board 
decided multiple claims which had been asserted by the 
veteran, and, inter alia, the Board  denied entitlement to 
TDIU.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, upon a joint motion by the veteran-appellant and the 
Secretary of Veterans Affairs, vacated the Board's denial of 
entitlement to TDIU and remanded the matter to the Board for 
further proceedings.


REMAND

The parties to the joint motion before the Court stated that 
the Board should determine whether all evidence which was 
before an administrative law judge (ALJ) of the Social 
Security Administration (SSA) at the time of her decision in 
January 1999 granting the veteran's claim for disability 
benefits is contained in the veteran's claims file.  That 
evidence included various medical records and reports, which 
related not only to the veteran's service connected 
psychiatric disability but also to non-service connected 
physical disabilities.  A review of the claims file reveals 
that some, but not all, of the evidence which was before the 
ALJ is contained in the veteran's VA claims file.  As the 
veteran, through his representative, indicated in the joint 
motion that some of the evidence not currently before the 
Board is potentially relevant to the issue before the Board, 
VA's duty to assist the veteran requires that the evidence in 
question be obtained and reviewed.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).  
This case will, therefore, be remanded to the RO to obtain 
copies of all medical evidence which was considered by the 
ALJ.

The issue before the Board is whether the impairment imposed 
on the veteran by his service connected disabilities, post-
traumatic stress disorder (PTSD) and a right ankle disorder, 
preclude him from obtaining and following a substantially 
gainful occupation.  In the decision of October 1999, the 
Board granted an evaluation of 70 percent for PTSD, finding 
that PTSD was productive of severe, but not total, industrial 
impairment, and the Board denied a compensable evaluation for 
the right ankle disorder.

Applicable regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a). 

At a VA psychiatric examination in July 1997, the veteran 
indicated that he had stopped working in August 1995 because 
of "problems with being pressured at work."  As he was 
describing his stressful experiences in Vietnam to the 
examiner, the veteran began crying and had to take a break 
from the interview.  On mental status examination, the 
veteran's affect was sad and his mood was depressed; he 
cried, due to emotional tension; he was engulfed with a lot 
of sadness and guilt over the deaths of friends and others in 
the Vietnam war; however, his behavior, insight, and judgment 
were appropriate.  The examiner found that the veteran 
suffered many symptoms of PTSD, including distressing dreams, 
nightmares, flashbacks, hypervigilance, and irritability.  
The diagnosis on Axis I was PTSD, mild to moderate, 
prolonged. 

The examiner reported that the veteran's current Global 
Assessment of Functioning (GAF) score was 75 and his GAF 
during the previous year was 70.  A GAF score of 70 denotes 
some mild symptoms or some difficulty in social, 
occupational, or school functioning but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
The American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders (4th ed., 1994) (DSM-
IV).

The examiner reported that the veteran was more comfortable 
with riding horses and dealing with cows for a living than 
dealing with people.  In terms of postservice employment, he 
had been into "a lot of odds and ends" without achieving 
occupational stability.  His marriage, however, was stable.   

At a VA PTSD examination in January 1998, the veteran stated 
that persistent PTSD symptomatology prevented him from 
working.  The examiner stated, "particularly prominent in 
surveying this man's personality are his strong avoidant 
characteristics and his extreme stress intolerance.  His 
irritability has interfered with his employment as well as 
his interpersonal relationships...due to lack of employment and 
increased impairment of health, this man's psychological 
symptomatology has become more pronounced."

On mental status examination, the veteran was able to pursue 
a goal idea, and he showed no marked impairment of 
attentiveness; his affect was one of anxiety of at least 
moderate degree, with some mild agitation and mild to 
moderate depression; there was no impairment of recent or 
remote memory; his intelligence was above average; insight 
was partial, and judgment was satisfactory.  The veteran 
stated that, at night, his anxiety and depression seemed to 
be more pronounced and interrupted his sleep.  

The examiner found that the veteran's PTSD had become more 
pronounced in recent years, and that the veteran was not 
employable due to his active psychological profile, as well 
as cardiac and pulmonary disease.  The examiner recommended 
that the veteran seek Social Security disability benefits and 
that he receive treatment for PTSD/depression, which, the 
examiner noted, he had not done at the time of the 
examination.  

Diagnoses on Axis I were:  Chronic PTSD, moderate to severe, 
with the intensity shifted to the severe end of the spectrum; 
dysthymia, moderately severe, secondary to PTSD; and 
substance abuse, in remission.  Diagnoses on Axis III 
included chronic cardiovascular disease and chronic 
obstructive pulmonary disease.  The examiner assigned a 
current GAF score of 55 to 60, which denotes moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  DSM-IV 32.  

In January 1999, the ALJ of the SSA issued a decision 
granting the veteran disability benefits under laws 
administered by that agency.  In the SSA proceeding, the 
veteran claimed that he was unable to work by reason of 
coronary artery disease, lung disease, and degenerative disc 
disease.  The ALJ found that the veteran suffered from severe 
impairments, namely, coronary artery disease and PTSD, and 
that, because of symptoms associated with his impairments, he 
was unable to perform substantially gainful activity.  In 
addition, the ALJ found that coronary artery disease and PTSD 
imposed significant exertional and nonexertional limitations 
upon his ability to function.

The parties to the joint motion before the Court referred to 
certain language in the report of the VA psychiatric 
examination of January 1998, which language does not make 
clear the examiner's opinion as to whether PTSD 
symptomatology, by itself, does or does not preclude the 
veteran from obtaining and retaining substantially gainful 
employment.  Under these circumstances and in light of the 
Court order and joint motion for remand noted above, this 
case must be remanded to afford the veteran another 
psychiatric evaluation, which includes an opinion on the 
issue of whether the veteran's current PTSD symptoms, by 
themselves, render him unemployable.

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1. The RO should obtain from the Social 
Security Administration copies of all 
medical and vocational evidence 
considered at the time of the decision 
in January 1999 granting the veteran 
disability benefits.

2. The RO should then arrange for the 
veteran to be evaluated by a 
specialist in psychiatry who has not 
previously examined or treated him.  
It is imperative that the examiner 
review a copy of this REMAND and the 
veteran's medical records in the 
claims file.  The examiner should 
render diagnoses of any and all 
acquired psychiatric disorders and 
personality disorders which may be 
present.  The examiner should offer an 
opinion on the question of whether it 
is at least as likely as not (a 50 
percent or more likelihood) that the 
veteran's service-connected PTSD alone 
is of sufficient severity as to 
preclude him from engaging in 
substantially gainful employment, 
without regard to the effect on his 
ability to work of any other disorder 
or disability.

3. The veteran is advised that, when a 
claimant, without good cause, fails to 
report for a necessary examination, a 
claim for an increased evaluation may 
be denied.  38 C.F.R. § 3.655 (2000).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  

The purposes of this REMAND are to assist the veteran and to 
obtain clarifying medical information.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran until he 
receives further notice. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




